It appearing to the court that the Public Utilities Commission of Ohio, the defendant in error herein, having this day entered its order rescinding its action herein complained of and having reinstated this proceeding upon the docket of pending applications before said commission, that the errors complained of in the petition in error filed herein have thereby been corrected, this proceeding in error is hereby dismissed.
Petition in error dismissed.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.